—Appeal by the defendant from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated September 14, 2000, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
There was clear and convincing evidence to establish all of the factors relied upon by the Supreme Court to classify the defendant as a level three sex offender under the Sex Offender Registration Act (see Correction Law § 168-n [3]). Smith, J.P., Luciano, H. Miller and Adams, JJ., concur.